         Case 1:19-cv-00810-RBW Document 152 Filed 01/28/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

         Plaintiff,

         v.                                                          Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

         Defendant.



                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated December 10, 2020, Plaintiff Electronic

Privacy Information Center (“EPIC”) and Defendant U.S. Department of Justice (“DOJ”), by and

through undersigned counsel, respectfully submit this Joint Status Report. The Court ordered the

parties to “file a joint status report regarding the status of negotiations regarding attorneys’ fees

and costs.”

       The parties have been negotiating attorneys’ fees and costs in this matter. On November

10, 2020, EPIC provided DOJ with a proposal to settle attorneys’ fees and costs, and, at DOJ’s

request, provided additional information to DOJ on November 13, 2020. On November 25,

2020, DOJ provided EPIC with a counter-proposal. On January 7, 2021, EPIC provided DOJ

with its counter-proposal. DOJ is currently reviewing that counter-proposal.

       Because the parties’ negotiations regarding attorneys’ fees and costs are ongoing, the

parties respectfully propose that they continue their negotiations and file a joint status report

regarding the status of negotiations on March 11, 2021.




                                                  1
      Case 1:19-cv-00810-RBW Document 152 Filed 01/28/21 Page 2 of 2




Dated: January 28, 2021                 Respectfully submitted,


ALAN BUTLER,                            BRIAN M. BOYNTON
EPIC General Counsel                    Acting Assistant Attorney General
butler@epic.org                         Civil Division

                                        ELIZABETH SHAPIRO
/s/ John Davisson                       Deputy Director
JOHN DAVISSON,                          Federal Programs Branch
EPIC Senior Counsel

ENID ZHOU                           By: /s/ Courtney D. Enlow
EPIC Open Government Counsel           COURTNEY D. ENLOW
                                       Trial Attorney
ELECTRONIC PRIVACY                     United States Department of Justice
INFORMATION CENTER                     Civil Division, Federal Programs Branch
1519 New Hampshire Ave NW              1100 L Street, N.W.
Washington, D.C. 20036                 Room 12102
(202) 483-1140 (telephone)             Washington, D.C. 20005
(202) 483-1248 (facsimile)             (202) 616-8467
                                       courtney.d.enlow@usdoj.gov
Attorneys for Plaintiff EPIC
                                        Counsel for Defendant




                                    2
